Citation Nr: 1713349	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for subluxatioion/instability of the right knee.

2.  Entitlement to an initial disability rating in excess of 20 percent for arthritis of the right knee.

3.  Entitlement to a total disability based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, notice of which was issued by the RO in Detroit, Michigan.  

These matters were previously before the Board in May 2016, when the Board, in relevant part denied a rating in excess of 10 percent for subluxation/instability of the right knee, and granted a 20 percent rating and no higher for arthritis of the right knee.  The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an order granting a Joint Motion for Remand (JMR) partially vacating the May 2016 denial and remanding the right knee issues.  This JMR also found that a TDIU claim was part and parcel of the knee issues on appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR found that the VA examinations of record did not fully comply with Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) and DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) in that they did not provide loss of range of motion during flare ups.  Additionally, the Board notes that the examinations do not comply with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Accordingly, the Veteran must be afforded a new VA examination to address these deficiencies.  This examination should also involve an opinion concerning the functional effect of her service-connected disabilities in light of the TDIU claim.

The claims folder should also be updated to include VA treatment records compiled since May 4, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the John D. Dingell VA Medical Center (VAMC) in Detroit, Michigan and all associated outpatient clinics dated from May 4, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of her subluxation/instability of the right knee and arthritis of the right knee.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner finds that any testing is not medically necessary or is not feasible, he or she must state this finding in the examination report, with an explanation of why it is not necessary or feasible.

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also comment on the effects of the service-connected right and left knee disabilities on the Veteran's ability to function in an occupational environment, to specifically include discussion of whether there is any limitation on the Veteran's ability to sit for long periods of time due to her knee disabilities.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




